DETAILED ACTION
Claims 1-14 are pending.  Claims 1-14 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/9/2021, 3/31/2021, 7/2/2021, and 10/12/2021 have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations which collects state information indicative of a present-time state of each of storage batteries (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); that calculates a performance indicator of a degree of wear of each of the storage batteries from the state information (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); that obtains a required amount of operation of the storage batteries at each of places of use, the storage batteries being to be placed in the places of use (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); that obtains an operation policy which is set for each of the storage batteries (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity); and that determines a placement location for each of the storage batteries from the places of use, wherein the placement location determination unit determines the placement location for each of the storage batteries in conformity to the operation policy which is set for each of the storage batteries, based on the required amount of operation, and the performance indicator (Transmitting Analyzed Information, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Managing a Warehouse; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for a Commercial Interaction, i.e. Tracking transactions for Marketing purposes, but for the recitation of generic computer components.  That is, other than reciting an arrangement planning device comprising a processor, an amount-of-operation acquisition unit, a policy acquisition unit, a placement location determination unit, and a prediction calculation unit a collection unit, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Inventory, a Fundamental Economic Practice.  For example, obtaining an operational policy which is set for each of the storage batteries and determining placement location of the batteries based on the policy encompasses what a warehouse manager would do with an inventory of batteries to adhere to corporate or OSHA policies, which is an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation, evaluation, and judgment.  Further, as described above, the claims recite limitations for organizing and tracking information for Manage Inventory, a Fundamental Economic Practice, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The device, processor, collection unit, prediction calculation unit, amount-of-operation acquisition unit, policy acquisition unit, and placement location determination unit are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0052] [4. Configuration of Terminal Devices 160 etc.] The terminal devices 160, 162, and 164 are, for example, personal computers.”

	Which states that any the devices can be any personal computers which can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processor, units, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claims 2-14 contain the identified abstract ideas, further narrowing them, with no new additional elements and any being used being highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya (U.S. Publication No. 2017/006,2883) in view of Takatsuka (U.S. Publication No. 2018/026,0887).

Regarding Claim 1, Nakaya teaches an arrangement planning device, comprising a processor (Claim 1 apparatus with a processor) including: 
a collection unit that collects state information indicative of a present-time state of each of storage batteries ([0038] in-use battery state collection section collects state information of the storage batteries in [0134] real-time or with delay); 
a prediction calculation unit that calculates a performance indicator of a degree of wear of each of the storage batteries from the state information ([0039] in-use battery deterioration prediction section predicts future deterioration of the batteries such as a prediction curve which is calculated as in [0098]); 
an amount-of-operation acquisition unit that obtains a required amount of operation of the storage batteries at each of places of use, the storage batteries being to be placed in the places of use ([0102] there is a required performance at each facility, which is a required amount of operation of the storage batteries located at each place of use); 
a policy acquisition unit that obtains an operation policy which is set for each of the storage batteries ([0103] there is a required performance in each facility which is set by the use-destination-information); and 
Although Nakaya teaches a placement location determination unit that determines a placement location for each of the storage batteries from the places of use, wherein the placement location determination unit determines the placement location for each of the storage batteries in conformity to the operation policy which is set for each of the storage batteries, based on the required amount of operation, and the performance indicator ([0095] placement relocation is done to different buildings based on the [0103] required performance which is an operating policy), it does not explicitly state based on a required charge amount of operation.
Takatsuka teaches [0017-18] a required charge amount for located batteries for their operation.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the requirements of Nakaya with the required charge amount of Takatsuka as they are both analogous art along with the claimed invention which teach solutions to problems in the storage of batteries, and the combination would lead to an improved system which would a more efficient process in selecting the best battery for a given location as taught in [0052] of Takatsuka.
Regarding Claims 2 and 7, Nakaya teaches wherein the operation policy which is set for each of the storage batteries indicates either priority to an amount of operation in which those of the storage batteries that are assigned with the priority to the amount of operation are used so that the amount of operation which is an amount of discharge per a predetermined time is as large as possible or priority to levelling in which the amounts of operation of those of the storage batteries that are assigned with the priority to the levelling are levelled ([0078] the amount of discharge is utilized along with the policy as in Claim 1 above in order to standardize the level of the storage batteries, which is a leveling of the batteries).
Regarding Claims 3 and 4, Nakaya teaches wherein the placement location determination unit determines placement locations for those of the storage batteries that are assigned with the priority to the amount of operation by respective operation policies, such that those of the storage batteries that are assigned with the priority to the amount of operation are placed, in accordance with respective degrees of wear determined from respective performance indicators, in the places of use in a descending or ascending order of the required amount of operation ([0117-121] the storage batteries are assigned based on the order of their output as in [0086], which can be ascending or descending and is a design choice).
Regarding Claims 5 and 8-10, Nakaya teaches wherein the storage batteries are storage batteries installed in vehicles and placed in the placement locations determined by the placement location determination unit together with the respective vehicles ([0076-77] batteries are placed in vehicles based on where they should be as determined by the system).
Regarding Claims 6 and 11-14, Nakaya teaches wherein the performance indicator is an indicator of lifetime of each of the storage batteries or an indicator of a degradation level of each of the storage batteries ([0083] the life and degradation of the batter are taken into account for performance).

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20180260887 A1
TAKATSUKA; Hiromasa et al.
BATTERY RESERVATION DEVICE
US 20170062883 A1
Nakaya; Satoshi
STORAGE BATTERY TRANSFER SUPPORT DEVICE AND STORAGE BATTERY TRANSFER SUPPORT METHOD
US 11136008 B2
Lai; Yun-Chun et al.
Systems and methods for managing exchangeable energy storage device stations
US 11010824 B2
Takatsuka; Hiromasa et al.
Battery reservation device and battery reservation method
US 10688876 B2
Takatsuka; Hiromasa et al.
Battery charging device, battery charging system, and battery charging method
US 10650444 B2
Takatsuka; Hiromasa et al.
Battery reservation device and battery reservation method
US 10643272 B2
Takatsuka; Hiromasa et al.
Battery reservation device
US 20220051153 A1
Esaka; Shigeaki et al.
ARRANGEMENT PLANNING DEVICE


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/28/2022